Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered January 9, 1987, convicting her of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. By order dated February 21, 1989, this court remitted the case to the Supreme Court, Richmond County, "to hear and report on the issue of whether the complainant’s telephone call to the police was memorialized and, if so, to consider any issues then arising under People v Rosario (9 NY2d 286)”, and directed that the appeal be held in abeyance in the interim (People v Dudley, 147 AD2d 655). The Supreme Court, Richmond County, has now complied and rendered a decision in accordance therewith.
Ordered that the judgment is affirmed.
The uncontroverted testimony at the hearing established that the telephone call in question was never memorialized. Thus, the defendant is not entitled to a reversal of the judgment of conviction on the theory that material to which she was entitled under People v Rosario (supra) was withheld from her.
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Fiber and Harwood, JJ., concur.